 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Bob Edward Holmes, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-130-JCM-NJK
11
                    Plaintiff,                           STIPULATION TO CONTINUE
12
                                                         SENTENCING HEARING
            v.
13                                                       (First Request)
     BOB EDWARD HOLMES, JR.,
14
                    Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Chad William McHenry, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
20   Assistant Federal Public Defender, counsel for Bob Edward Holmes, Jr., that the Sentencing
21   Hearing currently scheduled on Tuesday, October 9, 2018 at 10:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to gather mitigation evidence.
25          2.      Additionally, the defendant is traveling from California and has a conflict with
26   his work schedule.
 1           3.     The parties agree to the continuance.
 2           4.     The additional time requested herein is not sought for purposes of delay, but
 3   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 4   complete investigation of the discovery materials provided.
 5           5.     Additionally, denial of this request for continuance could result in a miscarriage
 6   of justice.
 7           This is the first request for continuance filed herein.
 8           DATED this 28th day of September 2018.
 9    RENE L. VALLADARES                                DAYLE ELIESON
      Federal Public Defender                           United States Attorney
10
        /s/ Raquel Lazo                                    /s/ Chad William McHenry
11    By_____________________________                   By_____________________________
12    RAQUEL LAZO                                       CHAD WILLIAM McHENRY
      Assistant Federal Public Defender                 Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-130-JCM-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BOB EDWARD HOLMES, JR.,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

12   Tuesday, October 9, 2018 at 10:00 a.m., be vacated and continued to Nov.16, 2018 at theat the
                                                                         ________________

13           10:30 a.m.
     hour of ___:___ __.m.
                  October
            DATED this      2, 2018.
                       ___ day of September, 2018.
14
15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
